DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-10 are pending.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a control system for a smart car, classified in B60W10/30.
II. Claims 9-10, drawn to a method of operation of a car control system, classified in B60W50/00.

Inventions of group I and group II are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process such as all the processing can be performed at the car and the server only be used for remote communications purpose.

This application contains claims directed to the following patentably distinct species of figures 5, 6 as claimed in claims 2, 3 and the species of figures 1-4, 7-18 as claimed in claims 1, 4-8. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species wherein the functionality of the system as illustrated in [figs. 1-4, 7-18] can be implemented in a different housing that can be distributed in separate locations for different modules than one housing for all the modules. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Stephen Hsu on 03/31/2021 a provisional election was made without traverse to prosecute the invention of group I, species I, claims 1, 4-8. Affirmation of this election must be made by applicant in replying to this Office action. Claims 3, 9-10 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “signals” in claim 1 line 18 is used by the claim to mean “a means for establishing a connection between electrical components,” while the accepted meaning is “a means to transfer information A signal is not the means of connection itself. A means of connection, as known in the art, is established using wired or wireless means and then a signal can be transmitted through the established connection means.
Claims 4-8 are rejected for being dependent on a rejected claim.

Claim 1 recites the limitation "the vehicle information integration platform system" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-8 are rejected for being dependent on a rejected claim.

Claim 1 recites the limitation "the vehicle information integration platform signal" in line 39.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-8 are rejected for being dependent on a rejected claim.

Claim 7 recites the limitation "the smart screen system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “application” in claim 7 line 4 is used by the claim to mean “a means for establishing a An application cannot form a connection, and it is not the means of connection itself. A means of connection, as known in the art, is established using wired or wireless means and then a signal can be transmitted through the established connection means.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cattermole et al. [Cattermole, US 20140210593] in view of Kerecsen [US 20200294401].
As to claim 1. Cattermole discloses A control system for a camping car, for connecting to at least a controller area network bus (CAN-bus) formed with a plurality of body units in the camping car, the control system comprising: 
a sensing control center module, remote control 22, [0021, fig. 1], having a central sensing processing device, processor, [0043, 0044], and a plurality of sensors, sensors 38, [0021, fig. 2A], the central sensing processing device being electrically connected to the sensors, [fig. 2A], and the sensors being respectively connected through signals to the body units, RV devices 14, [0022, fig. 1], to sense operation states of the body units for and to correspondingly generate at least a sensing feedback signal, [0022], and the sensors transmitting the sensing feedback signal to the central sensing processing device, [0040]; 
a central computation processing module, remote control 22, [0021, fig. 1], having a central computation processing unit, processor, [0043, 0044], at least a wireless communication unit, RF transceiver 26, at least a vehicle communication unit, Dock connector 28 [0019, 0023, fig. 2A] wherein the local bus 12 implements the CAN standard, at least a switch control unit, processor, [0043, 0044], and at least a light control unit, processor, [0043, 0044], the central computation processing unit being electrically connected to the wireless communication unit, the vehicle communication unit, the switch control unit and the light control unit, [0043, 0044, fig. 2A], and the central computation processing module being connected to the CAN-bus through signals, connected to the RV local bus through Dock connector 28, [0019, 0023, fig. 2A], and further connecting to the body units and the sensing control center module, [0023, 0024]; 
a server, cloud service 78, [0032, fig. 5], connected to the wireless communication unit and the central sensing processing device through wireless signals, [fig. 5],
at least an electronic control device, remote control 22 implemented as a smart phone [0032], selecting a wireless signal to connect to one or any combination of the server, the central computation processing module and the sensing control center module, [fig. 1] HMI 22 is connected wirelessly to the gateway; and 
a smart screen, HMI 22 [0021, fig. 2A], connected to the central computation processing module and the sensing control center module via CAN-bus signal, [fig. 1] connected to the Gateway through a fieldbus 20, and having a touch display screen and a graphic interface processing module, GUI and control algorithms 24, [0021, 0022, fig. 1]; 
wherein the sensing control center module sensing the operation states of the body units, [0022], and the central computation processing module being used to control the operation of the body units, [0023], and the server being connected to the wireless communication unit and the central sensing processing device via wireless signals, [0032], so that the electronic control device being able to control the body units and retrieve the operation states of the body units, [0032].
Cattermole fails to disclose wherein the server having a vehicle information integration platform, a vehicle data collection module, an information processing module and a human-machine interface module, the vehicle information integration platform system being connected to the vehicle data collection module, the information processing module and the human-machine interface module; wherein the electronic control device access controls the body units via the vehicle information integration platform signal of the server.
Kerecsen teaches system and method for collecting sensor data from a recreational vehicle (RV) [0194]; wherein the server comprises a data collection module 33 and a processing module 32, which reads on the claimed vehicle information integration platform and information 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Cattermole with that of Kerecsen so that the user can check the status of the RV remotely.

As to claim 4. Cattermole discloses The control system according to claim 1, wherein the body unit is one of an electric awning, a heater, a heat exchanger solenoid valve, a control switch, a water pump, a water tank, a generator, a battery, an electric motor, a refrigerator, a satellite antenna, an exhaust fan, a window opening and closing device, a door opening and closing device, a lighting controller, a lamp, a drawer storage, a wireless communication device, a buzzer, an infrared transmitter, a current detecting device, an Ethernet connection device, a computer, and an air conditioning unit; and the sensors are one or any combination of a fuel sensor, a power sensor, a button sensor, a switch sensor, a light sensor, an Ethernet connection device, a GPS positioning device, a suspended particle sensor, and 6-axis posture sensor, water tank water level sensor, human body sensor, temperature sensor, rain sensor, air quality sensor and smoke sensor, [0024].

As to claim 5. Cattermole discloses The control system according to claim 1, wherein the electronic control device uses a signal selected from a group of wireless communication protocols consisting of Bluetooth, infrared (IR), 3G mobile communication, 4G mobile communication, wireless local area network (Wi-Fi), wireless local area network (WLAN) and 5G mobile communication to connect to the server, [0021].

As to claim 6. Cattermole discloses The control system according to claim 1, wherein the electronic control device selects one from a group of the wireless communication protocols consisting of wireless local area network (Wi-Fi), wireless local area network (WLAN), ZigBee, Z-wave, and short-range wireless communication (NFC) or a combination thereof to connect to the wireless communication unit of the central computation processing module or the sensing control center module, [0021]; the wireless signal connection mode of the wireless communication unit is selected one or any combination from the wireless signal connection with the server, or as an intermediate wireless signal transmission between the electronic control device and the server, [0021].

As to claim 8. Cattermole fails to disclose The control system according to claim 1, wherein the central sensing processing device receives the sensing feedback signal and transmits to the central computation processing module and the server; the sensing control center module stores at least a detection value information corresponding to the body unit, and the sensor senses the operation state of the body unit and correspondingly generates at least a sensing feedback signal; when the sensing feedback signal generated by the sensing control center module does not match the detection value information of the sensed body unit the, the sensing control center module sends at least a warning signal to the server and the smart screen, and the server forwards the warning signal to the electronic control device; the central computation processing module further comprises an emergency communication processing unit, and the emergency communication processing unit is connected to the central computation processing unit.
Kerecsen teaches system and method for collecting sensor data from a recreational vehicle (RV) [0194]; wherein the server comprises a data collection module 33 and a processing module 32, which reads on the claimed vehicle information integration platform and information processing module, [0399]; wherein a user electronic device can receive vehicle sensor information through the server, [0399]; wherein the system can include a user interface, [0625]; wherein the vehicle controller receives data from vehicle sensors and send data to the server based on a detected threshold; wherein the server can send the information to the user electronic device, [0396-0399, fig. 5a, 6].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Cattermole with that of Kerecsen so that the user can check the status of the RV remotely.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688